Citation Nr: 1717970	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 08-18 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to an increased rating in excess of 40 percent, effective April 29, 2005, for status post Gill procedure at L5 Grade I spondylolisthesis of L5-S1 with fusion at L4-S2 on the right, with intermittent peripheral neuropathy of S1 nerve root and status post scar. 

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from November 1977 to September 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision of the Houston, Texas, Regional Office (RO). In August 2012, the Board remanded the appeal to the RO for additional development. In June 2015, the RO increased the bilateral lower extremity radiculopathy ratings to 20 percent, effective July 16, 2012. 

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant 
how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review. 

In July 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDINGS OF FACT

1. During the period on appeal, the Veteran's lumbar spine disability manifested by no more than back pain which radiated to the lower extremities; abnormal gait; weakness, tenderness, pain, lack of endurance, fatigability, incoordination, inability to sit, lie down, or stand for extended periods of time, poor balance; moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the lower extremities bilaterally; limitation of forward flexion limited to 20 degrees, extension limited to 5 degrees, right lateral flexion limited to 5 degrees, left lateral flexion limited to 5 degrees, right rotation limited to 5 degrees, and left rotation limited to 5 degrees, all limited by pain; a scar of less than six square inches; no ankylosis, and no other neurological abnormalities including bowel and bladder problem


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent since April 29, 2005, for status post Gill procedure at L5 Grade I spondylolisthesis of L5-S1 with fusion at L4-S2 on the right have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2016).

2. The criteria for a rating of 20 percent since April 29, 2005, for right lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

3. The criteria for a rating of 20 percent since April 29, 2005, for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2016).

4. The criteria for TDIU, since April 29, 2005, have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regulation 38 C.F.R. § 4.71a, Diagnostic Code 5241 provides ratings for spinal fusion. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, Diagnostic Code 5241. 

There are also several relevant note provisions associated with Diagnostic Code 5241. 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.
 
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, Diagnostic Code 5241.

Diagnostic Code 5243 is an alternative provision for the evaluation of intervertebral disc syndrome (IVDS). A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

There are also two relevant note provisions associated with Diagnostic Code 5243. 

 Note (1): For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

 Note (2): If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Lower extremity radiculopathy is rated according to diagnostic code 8520. Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. A 20 percent rating is warranted for moderate incomplete paralysis, and a 40 percent rating is warranted for moderately severe incomplete paralysis. A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under Diagnostic Code 7802, scars, other than head, face or neck that are superficial and that do not cause limited motion with an area or areas of 144 square inches (929 square cm) or greater warrant a 10 percent rating. 

There are also two relevant note provisions associated with Diagnostic Code 7802. 

Note (1): for that code indicates that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk will be separately rated and combined in accordance with 4.25 of this part. 

Note (2): for that code indicates that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of, or overlapping with, the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional requirement that the Secretary should from time to time readjust this schedule of ratings in accordance with experience. To accord justice in the exceptional case where the standard schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The requirements in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

A January 2005 X-ray study noted the veteran had mild posterior wedging of the L5 vertebral body with some retrolisthesis and narrowing of the disc space at the L5/S1 level. The X-ray study also noted unremarkable overlying bowel gas pattern. An April 2005 VA treatment record stated the Veteran had no bladder or bowel dysfunction, except for loose bowels.

In an April 2005 statement the Veteran indicated that he has chronic back pain and has been unable to work since 2003 because of his back pain.

In a July 2005 VA treatment record, the Veteran reported chronic low back pain since 1987. He described the pain as radiating down his lower back, left and right buttocks and hips and shooting down his posterior legs. The Veteran stated pain was worsened with walking, sitting and laying down. The Veteran also reported that he was unable to work and experienced mild numbness in his legs with constant pain and intermittent shooting pain. He did not have urinary or stool incontinence, frequent urination, or difficulty urinating.

In December 2005, the Veteran was afforded a VA examination. The Veteran reported pain, caused by physical activity and stress, radiating down to his lower extremities. The Veteran also reported experiencing incapacitating episodes on 36 separate occasions for a total of 72 days, missing a total of 1 day of work per month. However, the examiner indicated there were no signs of IVDS. 

The examiner noted a level scar present on the lower lumbar spine which measured 14.2 cm by .5 cm with disfigurement and hypopigmentation of less than six square inches. There was no tenderness, instability, tissue loss or abnormal texture. On examination, the Veteran exhibited a normal posture and gait, and did not require an assistive device for ambulation. The Veteran had a forward flexion limited to 45 degrees by pain, extension limited to 30 degrees by pain, right lateral flexion limited to 30 degrees by pain, left lateral flexion limited to 30 degrees by pain, right rotation limited to 30 degrees by pain, and left rotation limited to 30 degrees by pain. He had no ankylosis of the spine. The examiner noted additional limitation after repetitive use along with weakness, pain, and lack of endurance, all having a major functional impact. The examiner stated that sensory function was abnormal with intermittent shooting pain down the bilateral legs and thighs. The rectal and genital examinations were found to be within normal limits and the examiner noted no other neurological abnormalities.

In a January 2006 statement, the Veteran indicated that he has frequent and constant bilateral pain in his legs that radiates down from his back, through his buttocks, and through the back of his legs, and feet. The Veteran stated that he has poor balance, cannot sit or stand for long periods of time, is unable to run, and unable to maintain gainful employment. The Veteran again noted he had not been able to work since 2003 due to his disabilities and indicated complaints of bowel and bladder problems since 1982. In a June 2012 statement the Veteran reported he had not been employed for nine years. In a July 2013 statement the Veteran indicated he had not been employed since December 2002 and provided the address of his last employer for verification.

In December 2013, the Veteran was afforded a VA examination. The Veteran reported increased pain and weakness relieved by rest, and inability to work after 2003. The Veteran also reported sometimes sleeping with legs elevated to alleviate pain. The examiner noted a scar that was 8 cm by .3 cm. On examination, the Veteran exhibited normal posture but an abnormal gait. The examiner noted signs of pain, weakness, fatigability and incoordination, all causing a severe restriction on the Veteran's ability to perform physical tasks and to work. The examiner also noted interference with the Veterans ability to sit and stand and disturbance with locomotion. The Veteran had a forward flexion limited to 20 degrees by pain, extension limited to 5 degrees by pain, right lateral flexion limited to 5 degrees by pain, left lateral flexion limited to 5 degrees by pain, right rotation limited to 5 degrees by pain, and left rotation limited to 5 degrees by pain. He had no ankylosis. The Veteran had localized tenderness but did not have decreased muscle strength or muscle atrophy. The Veteran also did not have decreased sensation in the thighs, knees, and ankles. He had moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the lower extremities bilaterally. 

The examiner indicated that there were no other neurological abnormalities including bowel and bladder problems, due to the Veteran's spine disorder. The examiner noted IVDS with incapacitating episodes having a total duration of between two and four weeks over the previous 12 months.

During the period on appeal, the Veteran's lumbar spine disability has been shown to be manifested by no more than back pain which radiated to the lower extremities; abnormal gait; weakness, tenderness, pain, lack of endurance, fatigability, incoordination, inability to sit, lie down, or stand for extended periods of time, poor balance; moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the lower extremities bilaterally; limitation of forward flexion limited to 20 degrees, extension limited to 5 degrees, right lateral flexion limited to 5 degrees, left lateral flexion limited to 5 degrees, right rotation limited to 5 degrees, and left rotation limited to 5 degrees, all limited by pain; a scar of less than six square inches; no ankylosis, and no other neurological abnormalities including bowel and bladder problems.

Given these facts, the Board finds the Veteran's back disability most closely approximates a 40 percent rating throughout the period on appeal. The Veteran's right lower extremity radiculopathy most closely approximates a 20 percent rating and his left lower extremity radiculopathy most closely approximates a 20 percent rating for the period on appeal. 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In making this determination, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain. 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995). A rating of 50 percent is not warranted for the Veteran's back disability because he does not have ankylosis. A rating of 40 percent is not warranted for the Veteran's bilateral lower extremity radiculopathy because the Veteran does not have moderately severe incomplete paralysis. A separate compensable rating for scars is not warranted as his scars do not meet the minimum requirement for a compensable rating. 38 C.F.R. § 4.118, Diagnostic Codes 7802.

The Board has considered the Veteran's July 2005 and January 2006 reports of bladder and bowel problems. However, both the December 2005 and December 2013 examiners indicated that the Veteran did not have neurological abnormalities including bowel and bladder problems related to his back disability. Therefore, a separate compensable rating is not warranted. 

The Board has also considered the Veteran's diagnosis of IVDS. The Veteran was first diagnosed with IVDS during his December 2013 VA examination. However, the December 2013 examiner noted the Veteran's IVDS resulted in incapacitating episodes having a total duration of between two and four weeks over the preceding 12 months. Based on the VA examiner's findings, the Veteran qualifies for a disability rating of 20 percent under DC 5243 as of December 16, 2013, the date of the examination. Because the Veteran's back disability qualifies for a 40 percent rating under the General Formula for the same period, his back disability is rated under the General Formula, which provides a higher rating than DC 5243.

VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Given the increased radiculopathy ratings above, the Veteran now meets the schedular criteria for TDIU beginning on April 29, 2005. 

The Veteran was granted TDIU in a June 2015 rating decision. The RO made the Veteran's TDIU effective on July 16, 2012, the date the Veteran submitted an increased rating claim for bilateral radiculopathy. However, under DC 5241 any associated objective neurological abnormalities should be rated under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Code 5241, Note (1). Thus, the Veteran's April 29, 2005 increased rating claim for back disability is also an increased rating claim for the associated radiculopathy. The Board now grants a 20 percent rating for right and left lower extremity radiculopathy, effective April 29, 2005. As a result, the Veteran meets the schedular requirements for TDIU as of April 29, 2005.




ORDER

A rating in excess of 40 percent since April 29, 2005, for status post Gill procedure at L5 Grade I spondylolisthesis of L5-S1 with fusion at L4-S2 on the right is denied.

A rating of 20 percent since April 29, 2005, for right lower extremity radiculopathy is granted.

A rating of 20 percent since April 29, 2005, for left lower extremity radiculopathy is granted.

A total rating based on individual unemployability effective April 29, 2005 is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


